Exhibit 10.1

Execution Copy

 

--------------------------------------------------------------------------------

$40,000,000

CREDIT AGREEMENT

Dated as of April 28, 2006

between

COST PLUS, INC.

and

BANK OF AMERICA, N.A.

 

--------------------------------------------------------------------------------

LOGO [g28245img_001.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   12

1.03

  

Accounting Terms

   12

1.04

  

Rounding

   13

1.05

  

References to Agreements and Laws

   13

1.06

  

Times of Day

   13

ARTICLE II. THE COMMITMENT AND LOANS

   13

2.01

  

Loans

   13

2.02

  

Borrowings, Conversions and Continuations of Loans

   13

2.03

  

Prepayments

   15

2.04

  

Termination or Reduction of Commitment

   15

2.05

  

Repayment of Loans

   15

2.06

  

Interest

   15

2.07

  

Fees

   16

2.08

  

Computation of Interest and Fees

   16

2.09

  

Evidence of Debt

   16

2.10

  

Payments Generally

   17

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   18

3.01

  

Taxes

   18

3.02

  

Illegality

   19

3.03

  

Inability to Determine Eurodollar Rate

   19

3.04

  

Increased Cost and Reduced Return; Capital Adequacy

   19

3.05

  

Funding Losses

   20

3.06

  

Requests for Compensation

   20

3.07

  

Survival

   21

ARTICLE IV. CONDITIONS PRECEDENT TO LOANS

   21

4.01

  

Conditions of Initial Loan

   21

4.02

  

Conditions to all Loans

   22

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   23

5.01

  

Existence, Qualification and Power; Compliance with Laws

   23

5.02

  

Authorization; No Contravention

   23

5.03

  

Governmental Authorization; Other Consents

   23

5.04

  

Binding Effect

   23

5.05

  

Financial Statements; No Material Adverse Effect

   23

5.06

  

Litigation

   24

5.07

  

No Default

   24

5.08

  

Ownership of Property; Liens

   24

5.09

  

Environmental Compliance

   24

5.10

  

Taxes

   24

5.11

  

ERISA Compliance

   25

5.12

  

Subsidiaries

   25

5.13

  

Margin Regulations; Investment Company Act

   26



--------------------------------------------------------------------------------

5.14

   Compliance with Laws    26

5.15

   Intellectual Property; Licenses, Etc.    26

5.16

   Disclosure    26

ARTICLE VI. COVENANTS

   27

6.01

   Financial Statements; Certificates    27

6.02

   Other Information    27

6.03

   Notices    27

6.04

   Inspection Rights    28

6.05

   Use of Proceeds    28

6.06

   Other Covenants    28

6.07

   Liens    29

6.08

   Material Subsidiaries    29

6.09

   Further Assurances    29

ARTICLE VII. EVENTS OF DEFAULT AND REMEDIES

   29

7.01

   Events of Default    29

7.02

   Remedies Upon Event of Default    30

7.03

   Application of Funds    30

ARTICLE VIII. MISCELLANEOUS

   31

8.01

   Amendments; Etc.    31

8.02

   Notices and Other Communications; Facsimile Copies    31

8.03

   No Waiver; Cumulative Remedies    32

8.04

   Attorney Costs, Expenses and Taxes    32

8.05

   Indemnification by the Borrower    33

8.06

   Payments Set Aside    33

8.07

   Successors and Assigns    34

8.08

   Confidentiality    35

8.09

   Set-off    36

8.10

   Interest Rate Limitation    36

8.11

   Counterparts    37

8.12

   Integration    37

8.13

   Survival of Representations and Warranties    37

8.14

   Severability    37

8.15

   Governing Law; Arbitration; Waiver of Jury Trial    37

8.16

   USA Patriot Act Notice    39

8.17

   Time of the Essence    39

SIGNATURES

   S-1

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

8.02

   Lending Office, Addresses for Notices

EXHIBITS

 

   Form of:

A

   Loan Notice

B

   Note

C

   Guaranty

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 28, 2006, by and
between COST PLUS, INC., a California corporation (the “Borrower”) and BANK OF
AMERICA, N.A. (the “Lender”).

The Borrower has requested that the Lender provide a revolving credit facility,
and the Lender is willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agreement” means this Credit Agreement.

“Applicable Rate” means, the following percentages per annum, based upon the
Consolidated Adjusted Leverage Ratio (as defined in the Incorporated Agreement)
as set forth in the most recent Compliance Certificate received by the Lender
pursuant to Section 6.01(a):

Applicable Rate

 

Pricing Level

   Consolidated
Adjusted Leverage
Ratio    Commitment
Fee     Eurodollar
Rate +     Base Rate
+  

1

   £2.75:1    0.125 %   1.000 %   0.000 %

2

   >2.75:1 but <3.25:1    0.150 %   1.125 %   0.000 %

3

   ³3.25:1    0.175 %   1.375 %   0.000 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Adjusted Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01 (a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 3 shall apply as of the first Business Day after the date on



--------------------------------------------------------------------------------

which such Compliance Certificate was required to have been delivered. Subject
to the foregoing, the Applicable Rate in effect from the Closing Date through
the date of delivery of the Compliance Certificate in respect of the Borrower’s
fiscal quarter ending on or about April 28, 2006 shall be determined based upon
Pricing Level 3.

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 28, 2006,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earlier of (a) the Maturity Date and (b) the date of termination of the
Commitment.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Lender as its
“prime rate.” The “prime rate” is a rate set by the Lender based upon various
factors including the Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by the Lender shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in offshore Dollar interbank
market.

“Closing Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived by the Lender.

“Code” means the Internal Revenue Code of 1986.

 

2



--------------------------------------------------------------------------------

“Commitment” means the obligation of the Lender to make Loans hereunder in an
aggregate principal amount at any one time not to exceed $40,000,000, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Compliance Certificate” means the “Compliance Certificate” as defined in the
Incorporated Agreement.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Disclosure Letter” means the Disclosure Letter, dated on or about the Closing
Date, delivered by the Borrower to the Lender pursuant to Section 4.01(a).

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” has the meaning specified in Section 8.07(f).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, or restrictions by or in
respect of any Governmental Authority relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure

 

3



--------------------------------------------------------------------------------

to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interest” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means, for any Interest Period, with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Lender pursuant to the following
formula:

 

Eurodollar Rate  

=

   Eurodollar Base Rate         1.00 – Eurodollar Reserve Percentage   

 

4



--------------------------------------------------------------------------------

Where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Lender from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the Eurodollar Base Rate for such
Interest Period shall be the rate per annum determined by the Lender to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by the Lender and with a term equivalent to
such Interest Period would be offered by the Lender’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day applicable to the Lender under regulations issued
from time to time by the FRB for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurodollar Rate for each outstanding Eurodollar Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 7.01.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender
on such day on such transactions as determined by the Lender.

“Fee Letter” means the letter agreement, dated April 28, 2006, between the
Borrower and the Lender.

 

5



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantors” means Cost Plus Management Services, Inc. and any other Person that
executes a Guaranty hereunder.

“Guaranty” means the Guaranty made by a Guarantor in favor of the Lender,
pursuant to this Agreement, substantially in the form of Exhibit C.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas,

 

6



--------------------------------------------------------------------------------

infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Incorporated Agreement” means the Credit Agreement, dated as of November 10,
2004, among the Borrower, Bank of America, N.A., as Administrative Agent and L/C
Issuer, and the Lenders party thereto.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) to the extent such obligations may, on a contingent or other basis, mature
or become fixed on or before the Maturity Date, all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning specified in Section 8.05.

 

7



--------------------------------------------------------------------------------

“Indemnitees” has the meaning specified in Section 8.05.

“Interest Payment Date” means the first Business Day of each month and the
Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or nine
months thereafter, as selected by the Borrower in its Loan Notice; provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lending Office” means the office or offices of the Lender described as such on
Schedule 8.02, or such other office or offices as the Lender may from time to
time notify the Borrower.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

 

8



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Note, the Disclosure Letter, the Fee
Letter, each Loan Notice, each Compliance Certificate and each Guaranty.

“Loan Notice” means a notice of (a) a borrowing of a Loan, (b) a conversion of a
Loan from one Type to the other, or (c) a continuation of a Eurodollar Rate Loan
as the same Type, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Material Subsidiary” has the meaning specified in the Incorporated Agreement.

“Maturity Date” means (a) October 27, 2007 or (b) such earlier date upon which
the Commitment may be terminated in accordance with the terms hereof.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” means a promissory note made by the Borrower in favor of the Lender
evidencing Loans made by the Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

 

9



--------------------------------------------------------------------------------

organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Participant” has the meaning specified in Section 8.07(c).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Liens” means Liens permitted pursuant to Section 7.01 of the
Incorporated Agreement, except as otherwise limited in this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer or assistant treasurer of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Stockton Project” means the Borrower’s proposed additional distribution center
and/or other expansion of its existing distribution center on the Stockton
Property.

 

10



--------------------------------------------------------------------------------

“Stockton Property” means the real property (including all improvements thereon)
situated in the City of Stockton, County of San Joaquin, California, described
as follows: Parcel 1, as shown upon that certain Parcel Map filed for record
April 8, 2003, in Book 22 of Parcel Maps, at page 145, San Joaquin County
Records. Assessor’s Parcel No.: a portion of 177-140-08.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

11



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) Defined terms used herein which are stated to have the meanings assigned in
the Incorporated Agreement shall incorporate any amendments, restatements,
supplements or other modifications to such terms.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

 

12



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Lender), provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to the Incorporated Agreement, Organization Documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

ARTICLE II.

THE COMMITMENT AND LOANS

2.01 Loans. Subject to the terms and conditions set forth herein, the Lender
agrees to make loans (each such loan, a “Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of the Commitment; provided,
however, that after giving effect to any borrowing, the Outstanding Amount of
all Loans shall not exceed the Commitment. Within the limits of the Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.03, and reborrow under this
Section 2.01. A Loan may be a Base Rate Loan or a Eurodollar Rate Loan, as
further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each borrowing, each conversion of a Loan from one Type to the other, and
each continuation of a Eurodollar Rate Loan shall be made upon the Borrower’s
irrevocable notice to the Lender, which may be given by telephone. Each such
notice must be received by the Lender

 

13



--------------------------------------------------------------------------------

not later than 11:00 a.m. (i) two Business Days prior to the requested date of
any borrowing of, conversion to or continuation of a Eurodollar Rate Loan or of
any conversion of a Eurodollar Rate Loan to a Base Rate Loan, and (ii) on the
requested date of any borrowing of a Base Rate Loan. Each such telephonic notice
must be confirmed promptly by delivery to the Lender of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each borrowing of, conversion to or continuation of a Eurodollar Rate Loan shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each borrowing of or conversion to a Base Rate Loan shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a borrowing, a conversion of a Loan from one Type to the
other, or a continuation of a Eurodollar Rate Loan, (ii) the requested date of
the borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of the Loan to be borrowed, converted
or continued, (iv) the Type of Loan to be borrowed or to which an existing Loan
is to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loan shall be made as, or converted to, a
Base Rate Loan. Any such automatic conversion to a Base Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loan. If the Borrower requests a borrowing of,
conversion to, or continuation of a Eurodollar Rate Loan in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if a borrowing is the initial Loan, Section 4.01), the Lender shall make
the proceeds of each Loan available to the Borrower either by (i) crediting the
account of the Borrower on the books of the Lender with the amount of such
proceeds or (ii) wire transfer of such proceeds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loan may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Lender.

(d) The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for a Eurodollar Rate Loan upon determination
of such interest rate. The determination of the Eurodollar Rate by the Lender
shall be conclusive in the absence of manifest error. At any time that a Base
Rate Loan is outstanding, the Lender shall notify the Borrower of any change in
the Lender’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than seven Interest Periods in effect.

 

14



--------------------------------------------------------------------------------

2.03 Prepayments.

(a) The Borrower may, upon notice to the Lender, at any time or from time to
time voluntarily prepay any Loan in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Lender not later than 1:00
p.m. (A) three Business Days prior to any date of prepayment of a Eurodollar
Rate Loan, and (B) on the date of prepayment of a Base Rate Loan; (ii) any
prepayment of a Eurodollar Rate Loan shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; and (iii) any
prepayment of a Base Rate Loan shall be in a principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loan(s) to be prepaid.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.

(b) If for any reason the Outstanding Amount of all Loans at any time exceeds
the Commitment then in effect, the Borrower shall immediately prepay Loans in an
aggregate amount equal to such excess.

2.04 Termination or Reduction of Commitment. The Borrower may, upon notice to
the Lender, terminate the Commitment, or from time to time reduce the
Commitment; provided that (i) any such notice shall be received by the Lender
not later than 11:00 a.m., five Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrower shall not terminate or reduce the Commitment if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
all Loans would exceed the Commitment. All Commitment Fees accrued until the
effective date of any termination of the Commitment shall be paid on the
effective date of such termination.

2.05 Repayment of Loans. The Borrower shall repay to the Lender on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists, the Borrower shall pay interest on the

 

15



--------------------------------------------------------------------------------

principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Commitment Fee. The Borrower shall pay to the Lender a commitment fee equal
to the Applicable Rate times the actual daily amount by which the Commitment
exceeds the Outstanding Amount of all Loans. The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Lender’s Upfront Fee. On the Closing Date, the Borrower shall pay to the
Lender an upfront fee in the amount set forth in the Fee Letter. Such fee shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by the Lender’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.10(a), bear
interest for one day.

2.09 Evidence of Debt. The Loans made by the Lender shall be evidenced by one or
more accounts or records maintained by the Lender in the ordinary course of
business. The accounts or records maintained by the Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a Note, which shall evidence the Lender’s Loans in
addition to such accounts or records. The Lender

 

16



--------------------------------------------------------------------------------

may attach schedules to the Note and endorse thereon the date, Type, amount and
maturity of each Loan and payments with respect thereto.

2.10 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 12:00 noon on the date specified
herein. All payments received by the Lender after 12:00 noon shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) The Borrower hereby irrevocably authorizes the Lender to debit the account
maintained by the Borrower with the Lender as of the Closing Date (or such other
account maintained by the Borrower with the Lender as shall be designated in
writing by the Borrower from time to time) (the “Designated Account”) on each
date (including each Interest Payment Date) on which a payment of interest,
fees, costs or expenses is due hereunder (each, a “Due Date”). Not later than
two Business Days prior to each such Due Date, the Lender shall deliver to the
Borrower a statement of the amount that will be due and payable in respect of
any such interest, fees, costs and expenses having accrued hereunder (the
“Billed Amount”); provided that any such Billed Amount shall be calculated by
the Lender under the assumption that no new Loans or payments of principal,
interest, fees, costs or expenses will be made by the Borrower, and that no
changes in the Applicable Rates then applicable to each outstanding Loan will
occur, during the period commencing on the date such statement is issued and
ending on the Due Date related thereto. On the Due Date, the Lender may debit
the Designated Account for the actual amount of accrued interest, fees, costs
and expenses due on such Due Date (each, a “Debited Amount”), and shall promptly
notify the Borrower as to any difference (positive or negative) between such
Billed Amount and Debited Amount. The Borrower shall at all times maintain
sufficient funds in the Designated Account to pay all Debited Amounts debited
therefrom. To the extent that, on any Due Date, there are insufficient funds in
the Designated Account to pay the Debited Amount related to such Due Date, the
Borrower shall pay to the Administrative an amount equal to such Debited Amount
in accordance with this Section 2.10. Interest, fees, costs and expenses payable
hereunder shall continue to accrue in the manner provided hereunder, regardless
of whether such interest, fees, costs and expenses are paid by the Borrower by
means of a debit to the Designated Account or otherwise, and regardless of any
differences between any Billed Amount and the Debited Amount related thereto. No
failure by the Lender to issue any statement or notice, or failure or inability
on the part of the Lender to debit the Designated Account on any Due Date for
any amount then due (whether as a result of insufficient funds in the Designated
Account on such Due Date or otherwise), shall in any way excuse or in any way
affect any obligation of the Borrower to pay any such interest, fees, costs and
expenses in accordance with the terms and provisions of this Agreement.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

17



--------------------------------------------------------------------------------

(c) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrower to or for the account of the Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding taxes imposed on or measured by its overall net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender is organized or maintains a lending office (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Lender, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the Lender
the original or a certified copy of a receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the Lender, the
Borrower shall also pay to the Lender, at the time interest is paid, such
additional amount that the Lender specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Taxes or
Other Taxes had not been imposed.

(d) The Borrower agrees to indemnify the Lender for (i) the full amount of Taxes
and Other Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that

 

18



--------------------------------------------------------------------------------

(A) the Borrower shall not be obligated to indemnify the Lender for any
penalties described in clause (iii) above to the extent the Lender (1) had
actual knowledge of the existence of the tax, interest, or expense, the
non-payment of which gave rise to such penalties, and (2) failed to give the
Borrower notice of such tax, interest or expense within ten Business Days after
the Lender received actual knowledge of the existence thereof; and (B) nothing
contained in this subsection (d) shall be deemed to imply any obligation on the
part of the Lender to provide the Borrower with notice of any such tax, penalty,
interest or expense. Payment under this subsection (d) shall be made within 30
days after the date the Lender makes a demand therefor.

3.02 Illegality. If the Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Lender
or its Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by the Lender to the Borrower, any obligation of the Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from the Lender, prepay
or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans, either
on the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
the Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. The Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of the Lender, otherwise be materially
disadvantageous to the Lender.

3.03 Inability to Determine Eurodollar Rate. If the Lender determines that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or that the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Lender of funding such Loan,
the Lender will promptly so notify the Borrower. Thereafter, the obligation of
the Lender to make or maintain Eurodollar Rate Loans shall be suspended until
the Lender revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
a Eurodollar Rate Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If the Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law occurring after the Closing Date,
or the Lender’s compliance therewith, there shall be any increase in the cost to
the Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by the Lender in
connection with any of the foregoing (excluding for purposes of this

 

19



--------------------------------------------------------------------------------

subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which the Lender is organized or has its Lending
Office, and (iii) reserve requirements utilized in the determination of the
Eurodollar Rate), then from time to time upon demand of the Lender, the Borrower
shall pay to the Lender such additional amounts as will compensate the Lender
for such increased cost or reduction.

(b) If the Lender determines that the introduction of any Law occurring after
the Closing Date regarding capital adequacy or any change therein or in the
interpretation thereof occurring after the Closing Date, or compliance by the
Lender (or its Lending Office) therewith after the Closing Date, has the effect
of reducing the rate of return on the capital of the Lender or any corporation
controlling the Lender as a consequence of the Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and the
Lender’s desired return on capital), then from time to time upon demand of the
Lender, the Borrower shall pay to the Lender such additional amounts as will
compensate the Lender for such reduction.

3.05 Funding Losses. Upon demand of the Lender from time to time, the Borrower
shall promptly compensate the Lender for and hold the Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower,

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

3.06 Requests for Compensation. A certificate of the Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Lender may use any reasonable
averaging and attribution methods; provided, however, that the Borrower shall
not be liable for any such amount to the extent attributable to any period
occurring more than 180 days prior to the date of such certificate.

 

20



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitment and repayment of all other Obligations
hereunder; provided, however, that the Obligation of the Borrower to make any
payment under this Article III is contingent upon the receipt by the Borrower of
the certificate described in Section 3.05 within 180 days after the repayment of
all loans.

ARTICLE IV.

CONDITIONS PRECEDENT TO LOANS

4.01 Conditions of Initial Loan. The obligation of the Lender to make its
initial Loan hereunder is subject to satisfaction of the following conditions
precedent:

(a) Closing Documents. The Lender’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Lender and its legal counsel:

(i) Credit Agreement Documents. Executed counterparts of this Agreement, the
Guaranty made by Cost Plus Management Services, Inc. and the Disclosure Letter,
sufficient in number for distribution to the Lender and the Borrower and a Note
executed by the Borrower;

(ii) Resolutions; Incumbency. Such certificates of resolutions or other action,
incumbency certificates and/or other certificates of the Secretary or Assistant
Secretary of each Loan Party as the Lender may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iii) Organization Documents; Good Standing. Such documents and certifications
as the Lender may reasonably require to evidence that each Loan Party is duly
organized or formed, and that each Loan Party existing as of the Closing Date is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(iv) Consents, Licenses and Agreements. A certificate of a Responsible Officer
of each Loan Party either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(v) Payment of Fees and Attorney Costs. Evidence of payment by the Borrower of
all accrued and unpaid fees, costs and expenses to the extent then due and
payable

 

21



--------------------------------------------------------------------------------

on the Closing Date, together with Attorney Costs of the Lender to the extent
invoiced prior to or on the Closing Date;

(vi) Certificate. A certificate signed by a Responsible Officer of the Borrower,
dated as of the Closing Date, certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since January 28, 2006 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

(vii) Other Documents.

(A) a copy of the appraisal of the Stockton Property most recently received by
the Borrower;

(B) evidence that the sale and leaseback transaction relating to the Stockton
Property has been completed; and

(C) such other approvals, opinions, documents or materials as the Lender may
reasonably request.

(b) Closing Date. The Closing Date shall have occurred on or before April 28,
2006.

4.02 Conditions to all Loans. The obligation of the Lender to make any Loan is
subject to the following conditions precedent:

(a) Representation and Warranties True and Correct. The representations and
warranties of the Borrower contained in Article V or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Loan, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default. No Default shall exist, or would result from such proposed Loan.

(c) Loan Notice. The Lender shall have received a Loan Notice in accordance with
the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of a
Loan to the other Type or a continuation of a Eurodollar Rate Loan) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Loan.

 

22



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is a corporation, partnership or limited liability company duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required by or on
behalf of any Loan Party in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness, in each case, that are required to be disclosed therein (in
footnotes or otherwise) in accordance with GAAP.

 

23



--------------------------------------------------------------------------------

(b) The unaudited quarterly consolidated financial statements of the Borrower
and its Subsidiaries furnished pursuant to Section 6.01 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. Except as specifically disclosed in Schedule 5.06 of the
Disclosure Letter, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 6.07.

5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09 of the Disclosure Letter, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other

 

24



--------------------------------------------------------------------------------

material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. There is no proposed
tax assessment against the Borrower or any Subsidiary that would, if made, have
a Material Adverse Effect.

5.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto (or there is remaining
a period of time under applicable Treasury regulations or IRS pronouncements in
which to apply for such a letter and make amendments necessary to obtain a
favorable determination letter) and, to the best knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code and except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

5.12 Subsidiaries. As of the Closing Date, the Borrower (a) has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.12 of the
Disclosure Letter, (b) has no Equity Interest in any Person other than those
specifically disclosed in Part(b) of Schedule 5.12 of the Disclosure Letter and,
except where the existence of such conflict could not reasonably be expected to
have a Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.14 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.15 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, and, except where
the existence of such conflict could not reasonably be expected to have a
Material Adverse Effect, without conflict with the rights of any other Person.
To the best knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person, except where any such infringement could
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened in writing, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.16 Disclosure. The Borrower has disclosed to the Lender (such disclosures
being deemed to include the Borrower’s periodic filings with the SEC) all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken together with the
Borrower’s periodic filings with the SEC, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

26



--------------------------------------------------------------------------------

ARTICLE VI.

COVENANTS

So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder (other than, solely for this purpose, inchoate indemnity obligations
which survive the termination of this Agreement) shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.05) cause each Subsidiary to:

6.01 Financial Statements; Certificates. Deliver to the Lender, in form and
detail reasonably satisfactory to the Lender, the financial statements and other
documents, notices and certificates (a) described in Sections 6.01(a) and
(b) and 6.02(a) of the Incorporated Agreement, and (b) as otherwise required in
Sections 6.01, 6.02 and 6.03 of the Incorporated Agreement, within the time
limits stipulated within such sections. As similarly provided in the
Incorporated Agreement, documents required to be delivered pursuant to
Sections 6.01(a) or (b) or Section 6.02(c) of the Incorporated Agreement (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 8.02; or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which the Lender has access (whether a commercial,
third-party website or whether sponsored by the Lender); provided that: (i) the
Borrower shall deliver paper copies of such documents to the Lender if it
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Lender and (ii) the Borrower shall
notify (which may be by facsimile or electronic mail) the Lender of the posting
of any such documents and provide to the Lender by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(a) of the
Incorporated Agreement to the Lender.

6.02 Other Information. Promptly furnish to the Lender (a) monthly updates
(whether through title updates or in other form acceptable to the Lender)
evidencing that no new Liens are encumbering the Stockton Project (except for
Permitted Liens) and (b) such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary as the Lender
may from time to time reasonably request.

6.03 Notices. Promptly notify the Lender:

(a) of the occurrence of any Default or Event of Default; and

 

27



--------------------------------------------------------------------------------

(b) of any proposed waiver, amendment or modification of the Incorporated
Agreement.

Each notice under subsection (a) shall be accompanied by a written statement by
a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Borrower or any affected Subsidiary
proposes to take with respect thereto and at what time. Each notice under
subsection (a) shall also describe with particularity any and all clauses or
provisions of the Incorporated Agreement, this Agreement or any other Loan
Document, that have been (or foreseeably will be) breached or violated, but the
failure to correctly list all such sections shall not, of itself, constitute a
failure to comply with this Section.

6.04 Inspection Rights. Permit representatives and independent contractors of
the Lender to visit and undertake reasonable inspections of any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Lender (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

6.05 Use of Proceeds. Use the proceeds of the Loans solely for costs and
expenses related to the Stockton Project.

6.06 Other Covenants. Comply with all the covenants and agreements applicable to
it contained in Articles VI (Affirmative Covenants) and VII (Negative Covenants)
of the Incorporated Agreement, other than the covenants set forth in Sections
6.01, 6.02, 6.03, 6.10, 6.11, 6.12 and 6.13 of the Incorporated Agreement. The
covenants and agreements of the Borrower referred to in the preceding sentence
(including all exhibits, schedules and defined terms referred to therein) are
hereby incorporated herein by reference as if set forth in full herein with
appropriate substitutions, mutatis mutandis, including the following:

(a) all references to “this Agreement” shall be deemed to be references to this
Agreement;

(b) all references to “the Administrative Agent”, “the Lenders” and the
“Required Lenders” shall be deemed to be references to the Lender;

(c) all references to “Default” and “Event of Default” shall be deemed to be
references to a Default and an Event of Default, respectively; and

(d) all references to “Loans” shall be deemed to be references to the Loans.

All such covenants and agreements so incorporated herein by reference shall
survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.

 

28



--------------------------------------------------------------------------------

6.07 Liens. Not create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired,
except for Permitted Liens.

6.08 Material Subsidiaries. Cause each Material Subsidiary created, acquired or
arising after the Closing Date (including Subsidiaries existing as of the
Closing Date which become Material Subsidiaries after the Closing Date, whether
pursuant to the consummation of a Permitted Acquisition (as defined in the
Incorporated Agreement) or otherwise) to execute and deliver a Guaranty within
30 days after each such Material Subsidiary is acquired, created or otherwise
becomes a Material Subsidiary, together with such other certificates, documents,
instruments and opinions as the Lender may reasonably request in connection
therewith.

6.09 Further Assurances.

(a) Ensure that all written information, exhibits and reports furnished to the
Lender do not and will not contain any untrue statement of a material fact and
do not and will not omit to state any material fact or any fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made, and will promptly disclose to the Lender and
correct any defect or error that may be discovered therein or in any Document or
in the execution, acknowledgement or recordation thereof.

(b) Promptly upon request by the Lender, execute, acknowledge, and deliver any
and all such further acts, certificates, assurances and other instruments the
Lender may reasonably require from time to time in order to carry out more
effectively the purposes of this Agreement or any other Loan Document.

ARTICLE VII.

EVENTS OF DEFAULT AND REMEDIES

7.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three days after the same becomes due, any interest on any Loan, or
any commitment or other fee due hereunder, or (iii) within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 6.01(a), 6.03(a), 6.04, 6.05, 6.07
or 6.08; or

(c) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(d) Other Covenants of the Incorporated Agreement. The Borrower fails to comply
with any covenant or agreement incorporated herein by reference pursuant to
Article VI, subject

 

29



--------------------------------------------------------------------------------

to any applicable grace period and/or notice requirement set forth in Article
VIII of the Incorporated Agreement (it being understood and agreed that any such
notice requirement shall be met by the Lender’s giving the applicable notice to
the Borrower hereunder); or

(e) Other Defaults. Any Loan Party fails to perform or observe any other
covenant set forth in Article VI or agreement (not specified in subsection (a),
(b) or (d) above) contained in any other Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

(f) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(g) Cross Default. Any “Event of Default” specified in Article VIII of the
Incorporated Agreement occurs and is continuing, without giving effect to any
waiver thereof pursuant to the Incorporated Agreement, it being agreed that each
such “Event of Default” so incorporated shall survive any termination,
cancellation, discharge or replacement of the Incorporated Agreement.

7.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:

(a) declare the Commitment to be terminated, whereupon the Commitment shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise all rights and remedies available to it under the Loan Documents or
applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the Commitment shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, without further act of the
Lender.

7.03 Application of Funds. After the exercise of remedies provided for in
Section 7.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 7.02), any amounts received on
account of the Obligations shall be applied by the Lender in such order as it
elects in its sole discretion.

 

30



--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS

8.01 Amendments; Etc. No amendment or waiver of any provision of this Agreement
(including any waiver of any provision of the Incorporated Agreement
incorporated herein by reference pursuant to Article VI above and any waiver of
Section 7.01(c) or Section 7.01(e)) or of any other Loan Document, and no
consent by the Lender to any departure therefrom by the Borrower or any other
Loan Party, shall be effective unless such amendment, waiver or consent shall be
in writing and signed by a duly authorized officer of the Lender, and by the
Borrower or other applicable Loan Party, and any such amendment, waiver or
consent shall then be effective only for the period and on the conditions and
for the specific instance specified in such writing. Notwithstanding the
foregoing, any and all amendments to the Incorporated Agreement shall have the
effect of amending any corresponding incorporated provisions contained in this
Agreement.

8.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 8.02; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the telephone number specified for notices to the
applicable party on Schedule 8.02, or to such other telephone number as shall be
designated by such party in a notice to the other party. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Lender pursuant to Article II shall not be effective until actually received by
the Lender. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties and the
Lender. The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(c) Electronic Mail. Notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended

 

31



--------------------------------------------------------------------------------

recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient; and notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described above of notification that such notice or communication is
available and identifying the website address therefor. Electronic mail and
Internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information as provided
in Article VI, to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender, its Affiliates, and their respective Related Parties from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with the Lender may be recorded
by the Lender, and the Borrower hereby consents to such recording.

8.03 No Waiver; Cumulative Remedies. No failure by the Lender to exercise, and
no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

8.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Lender for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable
Attorney Costs, and (b) to pay or reimburse the Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred in any arbitration and
during any “workout” or restructuring in respect of the Obligations and during
any legal proceeding, including any proceeding under any Debtor Relief Law),
including all Attorney Costs. The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the Lender
and the cost of independent public accountants and other outside experts
retained by the Lender. All amounts due under this

 

32



--------------------------------------------------------------------------------

Section 8.04 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the termination of the Commitment
and repayment, satisfaction or discharge of all other Obligations.

8.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Lender and its Related Parties (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Commitment, any Loan the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall have any liability for any indirect or consequential damages relating to
this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts due under this Section 8.05 shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
termination of the Commitment and the repayment, satisfaction or discharge of
all the other Obligations.

8.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.

 

33



--------------------------------------------------------------------------------

8.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender and the Lender may not assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (c) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) The Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Commitment, the Loans at the time owing to it) pursuant to
documentation acceptable to the Lender and the assignee. In the event of any
partial assignment, the Lender, the Borrower and such assignee shall enter into
such amendments to this Agreement and the other Loan Documents as shall be
necessary to effect such assignment (including customary agency and majority
voting provisions) and, in connection therewith, the Lender shall be the agent
bank. From and after the effective date specified in such documentation, such
Eligible Assignee shall be a party to this Agreement and, to the extent of the
interest assigned by the Lender, have the rights and obligations of the Lender
under this Agreement, and the Lender shall, to the extent of the interest so
assigned, be released from its obligations under this Agreement (and, in the
case of an assignment of all of the Lender’s rights and obligations under this
Agreement, shall cease to be a party hereto but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, 8.04 and 8.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver new or
replacement Notes to the Lender and the assignee, and shall execute and deliver
any other documents reasonably necessary or appropriate to give effect to such
assignment and to provide for the administration of this Agreement after giving
effect thereto.

(c) The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans; provided that (i) the Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the
Borrower for the performance of such obligations and (iii) the Borrower shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may

 

34



--------------------------------------------------------------------------------

provide that the Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would (i) postpone any date
upon which any payment of money is scheduled to be made to such Participant, or
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant (provided, however, that the Lender may, without the consent of the
Participant, A) amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan obligation or to reduce any fee payable hereunder and
(B) waive the right to be paid interest at the Default Rate), or (iii) release
any Guarantor from the Guaranty. Subject to subsection (d) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.09 as though it were the Lender.

(d) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
provide to the Lender such tax forms prescribed by the IRS as are necessary or
desirable to establish an exemption from U.S. withholding tax.

(e) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under the Note, if
any) to secure obligations of the Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.

(f) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Borrower
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) the Lender
or (b) an Affiliate of the Lender.

8.08 Confidentiality. The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be

 

35



--------------------------------------------------------------------------------

informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or
(provided that, to the extent permitted and practicable in the reasonable
judgment of the recipient thereof, reasonably prompt notice of the receipt
thereof is given to the Borrower) by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (f) with the consent of the Borrower, (g) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Lender on a nonconfidential basis
from a source other than the Borrower or (h) to the National Association of
Insurance Commissioners or any similar organization. In addition, the Lender may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Lender in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitment, and the
Loans. For purposes of this Section, “Information” means all information
received from any Loan Party relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Lender on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

8.09 Set-off. In addition to any rights and remedies of the Lender provided by
law, upon the occurrence and during the continuance of any Event of Default, the
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, the Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
the Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. The Lender agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

8.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not

 

36



--------------------------------------------------------------------------------

exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, the Lender may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

8.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

8.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Loan, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.

8.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.15 Governing Law; Arbitration; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of California.

 

37



--------------------------------------------------------------------------------

(b) This Section concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including
controversies or claims that arise out of or relate to: (i) this Agreement
(including any renewals, extensions or modifications); or (ii) any other Loan
Document (collectively a “Claim”). For the purposes of this arbitration
provision only, the term “parties” shall include any parent corporation,
Subsidiary or other Affiliate of the Lender involved in the servicing,
management or administration of any obligation described or evidenced by this
Agreement.

(c) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of the State of California.

(d) Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this Section. In the event of any
inconsistency, the terms of this Section shall control.

(e) The arbitration shall be administered by JAMS and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for the Obligations is located or if there is no such
collateral, in the State of California. All Claims shall be determined by one
arbitrator; provided, however, that if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.

(f) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Agreement.

(g) This Section does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

38



--------------------------------------------------------------------------------

(h) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this Agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

8.16 USA Patriot Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Act.

8.17 Time of the Essence. Time is of the essence of the Loan Documents.

(remainder of page intentionally left blank)

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COST PLUS, INC.

By:

 

/s/ Tom Willardson

Name:

 

Tom Willardson

Title:

 

CFO

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:

 

/s/ Ronald J. Drobny

Name:

 

Ronald J. Drobny

Title:

 

Senior Vice President

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 8.02

NOTICE ADDRESSES AND LENDING OFFICE

BORROWER:

COST PLUS, INC.

200 4th Street

Oakland, CA 94607

Attention: Mr. Thomas D. Willardson, Chief Financial Officer

Telephone: (510) 893-7300

Facsimile:  (510) 893-3084

Electronic Mail: tom.willardson@cpwm.com

Website Address: www. worldmarket.com

LENDER:

BANK OF AMERICA, N.A.

Credit Services

Mail Code: CA4-706-05-09

180 Gateway Boulevard

Concord, CA 94520

Attn: Ms. Gardelyn O. Jayme

Telephone: (925) 675-7184

Facsimile:  (925) 969-9232

Electronic Mail: gardelyn.o.jayme@bankofamerica.com

Account No.

Ref:

ABA# 026009593

Notices (other than for Loan Notices):

BANK OF AMERICA, N.A.

315 Montgomery Street

San Francisco, CA 94104

Attn: Mr. Ronald Drobny

Telephone: (415) 953-9023

Facsimile:  (415) 622-1878

Electronic mail: Ronald.Drobny@bankofamerica.com

 

42



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,

 

To: Bank of America, N.A.

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 28, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between Cost Plus, Inc., a California corporation, and Bank
of America, N.A.

The undersigned hereby requests (select one):

¨ A Loan                                                  ¨ A Conversion or
Continuation of a Loan

1. On                                         
                                         (a Business Day).

2. In the amount of $                                        .

3. Comprised of                                                              .

                                [Type of Loan requested]

4. For a Eurodollar Rate Loan: with an Interest Period of              months.

The borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.

 

COST PLUS, INC. By:      Name:      Title:     

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$40,000,000

                                            , 2006

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the order of BANK OF AMERICA, N.A. (the “Lender”), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of Forty
Million Dollars ($40,000,000), or such lesser principal amount of Loans (as
defined in such Credit Agreement) due and payable by the Borrower to the Lender
on the Maturity Date under that certain Credit Agreement, dated as of April 28,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), between the Borrower and the Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Agreement. All
payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds at the Lender’s Lending Office. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This Note is the Note referred to in the Agreement, is entitled to the benefits
thereof and is subject to optional prepayment in whole or in part as provided
therein. This Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of the Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Form of Promissory Note    B-1   



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

COST PLUS, INC. By      Name   ________________________________________ Title  
________________________________________

 

Form of Promissory Note    B-2   



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest Paid

This Date

  

Outstanding

Principal

Balance This

Date

  

Notation

Made By

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

____________

   ______________    ______________    ______________    ______________   
______________    ______________

 

Form of Promissory Note    B-3   



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

[See attachment hereto]

 

Form of Guaranty    C-1   